Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US-4163342-A) in view of Tinsley (US-20180014487-A1) and Davis (US 4028847 A).
Regarding claim 1, Fogg discloses a method for growing agricultural products in closed 
environments, comprising the steps of: arranging the agricultural products directly on a plurality of trays (39, see col 5, lines 7-27), arranging the plurality of trays (39) on a of rigid frame (37, see figure 1), each of the plurality of trays (39) having ones of the agricultural products arranged thereon, placing the rigid frame on which the plurality of trays are arranged in a first air conditioned (see col 4, lines 10-25 for air conditioned CEA enclosure) grow rooms inside a closed environment (frame 37 in grown room), moving the rigid frame on which the plurality of trays are arranged (moving the frame from 1 grow zone to another grow zone, see col 3, lines 38-64), such that the rigid frame is automatically moved with the plurality of trays arranged thereon and the agricultural products arranged directly on the plurality of trays (automatic frame movement, see col 9, lines 25-49). 
	Fogg fails to disclose the plurality of trays being vertically spaced apart from each other, one above another, on the rigid frame, a plurality of air-conditioned grow rooms inside a closed environment, each room having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products; and moving the frame from a first grow room to a second grow room, each grow room having artificial lighting parameters and differentiated climate control based on a certain growth phase of the agricultural products moved. 
	Tinsley teaches the plurality of trays (160) being vertically spaced apart from each other, one above another, on the rigid frame (102, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fogg with vertically spaced grow trays of Tinsley in order to allow for increased planting area and therefore increased harvest. 
	Davis teaches a plurality of air conditioned grow rooms inside a closed environment (12, 14 and 16), each room (12, 14 and 16) having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27), and moving the frame from a first grow room to a second grow room, each grow room having artificial lighting parameters and differentiated climate control based on a certain growth phase of the agricultural products moved (lighting conditions for germination, see col 7, lines 47-53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the plurality of grow rooms of Davis to allow the plants to be exposed to multiple growth conditions to increase their health and growth rates. 

Regarding claim 2, the modified reference teaches the method for growing agricultural products 
according to claim 1 and Davis further teaches wherein each differentiated grow room is climatically separated and isolated (separated via doors 22, 24, 28, 30, 34 and 36, see fig 1, controlled growth conditions in each chamber, col 3, lines 52-57). 

	Regarding claim 4, the modified reference teaches the method for growing agricultural products in closed environments according to claim 1 and Fogg further discloses comprising the step of arranging the plurality of trays (39) on a plurality of rigid frames (37) and moving one or more of the rigid frames. 

	Regarding claim 5, the modified reference teaches the method for growing agricultural products in closed environments according to claim 4.
	The modified reference fails to teach wherein each differentiated grow room comprises an access adapted for the transit of the rigid frame.
	Davis teaches wherein each differentiated grow room comprises an access adapted for the transit of the rigid frame (doorways 24, 30 and 34). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system with doorways for each closed room of Davis to allow easy transport of the plants in the frame without potential disturbance or damages to the plants.

	Regarding claim 6, the modified reference teaches the method for growing agricultural products in closed environments according to claim 4.
	The modified reference fails to teach wherein the closed environment comprises at least one inlet and at least one corridor adapted for the transit of the rigid frame.
	Davis teaches wherein the closed environment comprises at least one inlet (see doorway bottom left of fig 1) and at least one corridor adapted for the transit of the rigid frame (18, 42, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with an inlet and corridor for the frame as taught by Davis to ensure easy transport of the plants. 

	Regarding claim 7, the modified reference teaches the method for growing agricultural products in closed environments according to claim 1.
	The modified reference fails to teach wherein at least two differentiated grow rooms comprise artificial lighting systems with different light intensities adapted for the various growth phases of the agricultural products and the type of agricultural products grown.
	Davis teaches wherein at least two differentiated grow rooms (12, 14 and 16) comprise artificial lighting systems with different light intensities adapted for the various growth phases of the agricultural products and the type of agricultural products grown (conditions for germination, see col 7, lines 46-53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified system’s lighting conditions with the separate grow rooms and conditions based on growth phases as taught by Davis to ensure the plants receive only the conditions needed at each growth stage. 

Regarding claim 8, the modified reference teaches the method for growing agricultural products in closed environments according to claim 1.
The modified reference fails to teach wherein at least two differentiated grow rooms comprise different climate-control parameters adapted for the various growth phases of the  agricultural products and the type of agricultural products grown.
Davis teaches wherein at least two differentiated grow rooms (12, 14, 16) comprise different climate-control parameters adapted for the various growth phases of the agricultural products and the type of agricultural products grown (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the two differentiated grow rooms to ensure plants receive optimal conditions for each particular growing stage.

Regarding claim 9, the modified reference teaches the method for growing agricultural products in closed environments according to claim 4, and Fogg further teaches wherein each rigid frame is moved by a movement means (castors or wheels 43 and tracks 45).
Regarding claim 13, Fogg discloses a system for growing agricultural products in closed environments, particularly for vertical farms, comprising: a rigid frame  (37) on which a plurality of trays (39) can be arranged, and such that ones of the agricultural products can be arranged directly on each of the plurality of trays (39, see col 5, lines 7-27); a movement means (castors or wheels 43 and tracks 45) adapted to move the rigid frame on which the plurality of trays are arranged from a first grow room, such that the rigid frame is automatically moved (automatic frame movement, see col 9, lines 25-49)
with the plurality of trays arranged thereon and the agricultural products arranged  directly on the plurality of trays. 
	Fogg fails to disclose that the plurality of trays are vertically spaced apart from each other, one above another, on the rigid frame, a plurality of rooms for growing agricultural products inside a closed environment, each room being adapted to contain the rigid frame on which a plurality of trays are arranged, each room having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products; having artificial lighting parameters and differentiated climate control based on a determined growth phase of the agricultural products present in plurality of trays arranged on the rigid frame.
	Tinsley teaches the plurality of trays (160) are vertically spaced apart from each other, one above another, on the rigid frame (102, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fogg with vertically spaced grow trays of Tinsley in order to allow for increased planting area and therefore increased harvest. 
	Davis teaches a plurality of rooms (12, 14, 16) for growing agricultural products inside a closed environment, each room (12, 14, 16, able to contain the rigid frame) being adapted to contain the rigid frame on which a plurality of trays are arranged, each room (12, 14 and 16) having artificial lighting and optimized climatic conditions for a determined type of agricultural products or for a specific growth phase of the agricultural products (conditions for germination, see col 4, lines 14-17, conditions for different crops, see col 15, lines 24-27), having artificial lighting parameters and differentiated climate control based on a certain growth phase of the agricultural products moved (lighting conditions for germination, see col 7, lines 47-53). 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the plurality of grow rooms of Davis to allow the plants to be exposed to multiple growth conditions to increase their health and growth rates. 

Claim(s) 3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US-4163342-A) in view of Tinsley (US-20180014487-A1) and Davis (US 4028847 A) as applied to claim 1 above and further in view of Blair et al (WO 2017024353 A1).
Regarding claim 3, the modified reference teaches the method for growing agricultural products 
according to claim 1. 
	The modified reference fails to teach wherein one or more differentiated grow rooms has an overpressure with respect to the external environment.
	Blair teaches wherein one or more differentiated grow rooms has an overpressure (positive pressure is maintained in building 100, paragraph 0103) with respect to the external environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with there being an overpressure in the grow rooms as taught by Blair in order to provide a clean controlled environment to optimize plant growing conditions.

Regarding claim 11, the modified reference teaches the method for growing agricultural 
products according to claim 1. 
The modified reference fails to teach comprising a plurality of sensors associated in each 
differentiated grow room with a control unit associated with said plurality of sensors present in said plurality of rooms configured to determine when to move the agricultural products based on the growth phase.
Blair teaches comprising a plurality of sensors one or more sensors to monitor one or more
parameters, paragraphs 0044-0045) associated in each differentiated grow room, with a control unit (processor, paragraphs 0043-0045) associated with said plurality of sensors (one or more sensors to monitor one or more parameters, paragraph 0044) present in said plurality of rooms, configured to determine when to move the agricultural products based on the growth phase (a processor to control one or more aspects of the high density horticulture growing system, such as … movement of the containers between planting, growing, harvesting and storage areas, paragraph 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference light, climate-control and growth phase sensors and a processor in order to ensure the environment is optimized for plant growth and for the determination of when movement to different areas should occur as taught by Blair in order to ensure the plants are kept the correct environment for their growth stage.

Regarding claim 12, the modified reference teaches the method for growing agricultural
products according to claim 11, and Blair further teaches first sensors adapted to detect a signal representative of the light intensity (light sensors, paragraph 0045), second sensors adapted to detect climate-control parameters (temperature sensors, humidity sensors, carbon dioxide sensors, paragraph 0045) of the environment in the air-conditioned room, third sensors adapted to detect the growth phase (plant growth sensors, paragraph 0044) of the agricultural products.
Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Fogg (US-4163342-A) in view of Tinsley (US-20180014487-A1) and Davis (US 4028847 A) as applied to claim 1 above and further in view of Chenguel (WO 2017084679 A2).
Regarding claim 10, the modified reference teaches method for growing agricultural products in
closed environments according to claim 1, and Davis further teaches wherein each differentiated grow room comprises at least two opposite vertical walls (see fig 1, walls 10 and 20, 20 and 26 and 32 and 10). 
	The modified reference fails to teach wherein the two vertical walls are adapted to generate a flow of conditioned air from a first vertical wall towards the opposite vertical wall of the room and to invert alternatively the air-conditioned delivery direction along a direction that is substantially parallel to the floor of the room so as to hit the inside of the room alternatively from one direction and subsequently from the opposite direction.
Chenguel teaches adapted to generate a flow of conditioned air from a first vertical wall 
towards the opposite vertical wall of the room (lateral and horizontal air flow), and to invert alternatively the air-conditioned delivery direction along a direction that is substantially parallel (lateral and horizontal air flow, reversible, operating alternately in both directions) to the floor of the room
so as to hit the inside of the room alternatively from one direction and subsequently from the opposite direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the alternating air flow as disclosed by Chenguel in order to provide evenly circulating air for the plants to ensure they receive adequate growing conditions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619